Citation Nr: 1433298	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or depression.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or herbicide exposure.  

4.  Entitlement to service connection for a skin disorder, claimed as dermatitis and/or actinic keratosis, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder disability.  

6.  Entitlement to an evaluation in excess of 10 percent prior to April 26, 2012, and in excess of 20 percent thereafter for a torn rotator cuff with degenerative joint disease of the right shoulder.  

7.  Entitlement to an effective date prior to August 24, 2009, for the award of service connection for a torn rotator cuff with degenerative joint disease of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  The Veteran originally made, but then withdrew in writing, a request for a hearing before a Veterans Law Judge of the Board.  In April 2012, he testified before a Decision Review Officer seated at the RO.  A transcript of that hearing has been associated with the record.  

The Veteran has filed separate service connection claims for depression and for PTSD.  Because, however, the record contains multiple and overlapping psychiatric diagnoses, these have been combined into a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  For a similar reason, the Veteran's separate service connection claims for dermatitis and actinic keratosis have likewise been combined into a single issue.  Id.  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of an earlier effective date for the award of service connection for a right shoulder disorder is decided herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the application for compensation received on September 5, 2008, the Veteran did not raise an explicit or implicit claim for service connection for a right shoulder disorder.  

2.  The Veteran's informal claim for a service connection for a right shoulder disorder was received on August 24, 2009; no prior claim for this benefit is of record.  


CONCLUSION OF LAW

An effective date prior to August 24, 2009 for the grant of service connection for a torn rotator cuff with degenerative joint disease of the right shoulder is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a September 2009 letter which informed the Veteran of the evidence generally needed to support the claim of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2009 VCAA notice was issued to the Veteran prior to the July 2010 rating decision from which the instant appeal arises.  The Veteran's appeal of the effective date of his awards was also readjudicated in the June 2011 statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

II.  Earlier Effective Date - Right Shoulder Disability

The Veteran seeks an effective date prior to August 24, 2009 for the award of service connection for a torn rotator cuff with degenerative joint disease of the right shoulder.  He contends the award of service connection is warranted prior to this date based on a prior claim for this benefit filed with VA.  Specifically, he points to a prior August 2008 service connection claim which purportedly serves as the basis for an earlier effective date.  

Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim  shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2013).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the Veteran asserts that an earlier effective date is warranted based on a formal claim received by VA on September 5, 2008.  On that date, the RO received a VA Form 21-526, Veteran's Application for Compensation or Pension which listed several disabilities as having been incurred in service.  A right shoulder disability was not, however, listed among the cited disorders, which included PTSD, diabetes, hypertension, and two skin disorders.  The Veteran did not report a right shoulder disorder as having been incurred in service until August 24, 2009, when he reported shoulder pain within a written statement.  The date of receipt of this statement was used by the RO as the effective date of the grant of service connection for a right shoulder disability.  

Review of the record does not reveal a prior claim, formal or informal, for service connection for a right shoulder disorder prior to August 24, 2009.  As the record does not reflect any unadjudicated formal or informal service connection claims regarding service connection for a right shoulder disorder prior to the receipt of the August 24, 2009 claim, an effective date prior to that date is not warranted.  

The Board is aware of the Veteran's contentions that he first filed a claim in September 2008 for service connection for several disabilities.  While it is true an application for disability compensation was received in September 2008, a right shoulder disorder was not noted on the application for compensation received at that time, and that claim therefore cannot service as the basis for an earlier effective date.  The Veteran must assert a specific claim either expressly or implicitly, as VA is not required to conjure up issues not raised by the claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding "the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.").  

As there was no formal or informal claim provided regarding the Veteran's right shoulder disability prior to August 24, 2009, this is considered the date of the claim of entitlement to service connection for a torn rotator cuff with degenerative joint disease of the right shoulder.  As the preponderance of the evidence is against an effective date prior to August 24, 2009, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to August 24, 2009 for the award of service connection for a torn rotator cuff with degenerative joint disease of the right shoulder is denied.  


REMAND

The Veteran seeks service connection for diabetes mellitus, hypertension, and skin disorders, to include as secondary to herbicide exposure or herbicide-related disabilities.  He has claimed he was exposed to Agent Orange and other herbicides while stationed in Korea.  The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the demilitarized zone (DMZ) in Korea.  See M21-MR, Part IV, Subpart ii.  The DoD has also identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For veterans who served in Korea from April 1968 through August 1971 in the specific units identified by DoD, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307(a)(6)(iv).  

Within the July 2010 rating decision, the RO found that the Veteran's dates of service in Korea, August 1969 to September 1970, were outside of the dates originally established by the DoD (April 1968 to July 1969) for the spraying of herbicides in Korea.  Subsequent to the July 2010 rating decision, however, the dates established by the DoD were expanded to include the Veteran's period of service in Korea.  

The Veteran's service personnel records do not indicate he was in any of the identified units for which herbicide exposure is conceded.  His records, however, do show he served with the 707th Maintenance Battalion, a unit which was attached to the 7th Infantry Division.  The DoD has conceded that elements of the 7th Infantry Division served along the DMZ while herbicides were used.  The Veteran testified he entered the DMZ on one or more occasions to service aircraft or perform other duties.  As the Veteran's records confirm he was stationed in Korea for a period during which herbicides were used, a request must be made to the Joint Services Records Research Center (JSRRC) to attempt to verify his exposure to Agent Orange or other herbicides.  Thus, the Board finds a remand is required to allow for further development of the Veteran's claim.  

Next, the Veteran seeks service connection for a psychiatric disorder, to include PTSD and/or depression.  He has stated that while serving at Camp Casey in Korea, he witnessed the death of a Korean soldier when ordinance aboard a helicopter exploded while the soldier was unloading it.  At the April 2012 hearing, the Veteran stated this event occurred in "mid to late spring 1970."  As the Veteran has described a stressor event potentially suitable for verification, and no such verification efforts have been made, remand is required to verify the Veteran's claimed stressor.  

Finally, at the April 2012 RO hearing, the Veteran reported VA treatment of his shoulders in the past four months.  While the RO has requested the Veteran's VA treatment records in the past, the most recent request dates to 2010, approximately two years prior to the most recently reported treatment.  As VA has been made aware of outstanding medical treatment records potentially pertinent to pending compensation claims, remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to herbicides through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his service in Korea from August 1969 to September 1970.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.  

2.  Attempt to verify the Veteran's claimed stressor through the appropriate channels, to include the JSRRC.  The RO/AMC must provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should verify whether any deaths or serious injuries occurred at Camp Casey between March and May 1970.  If these events cannot be verified, that outcome should be stated.  

3.  Request any pertinent medical records not already received from the Shreveport VA Medical Center and any other VA facilities at which the Veteran has received treatment since 2010.  If no such records are available, that fact should be noted for the record.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


